DETAILED ACTION
This is the initial Office action for application SN 17/762,894 having an effective date of 23 March 2022 and a Foreign priority date of 26 September 2019 (Finland).  A preliminary amendment was filed on 29 June 2022.  Claims 1-19 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1, line 7, recites the broad recitation “an esterification reaction”, and the claim also recites “preferably selected from esterification of fatty acids and transesterification of mono- di- or triglycerides or a combination thereof” which is the narrower statement of the range/limitation. 
Claim 1, line 18, recites the broad recitation “C2-C4 alkene”, and the claim also recites “preferably ethane” which is the narrower statement of the range/limitation.  It is also noted that “ethane” is not an alkene, but “ethene” is an alkene.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 17-19 are drawn to a “Use”.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 USC 112(b), second paragraph.  MPEP 2173.05(q).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Myllyoja et al. (WO 2018/234187 A1) in combination with Cohen et al. (US 2011/0113679).
Myllyoja et al. [“Myllyoja”] disclose methods for producing renewable base oils and a diesel oil from low-value biological oils.  Myllyoja teaches that low-value biological oils containing free fatty acids and fatty acid esters can be processed into a renewable base oil and a renewable diesel oil. (Abstract).
Myllyoja teaches that the method comprises a) providing a feedstock which comprises 2-95 wt.% of a mixture of free fatty acids; 5-98 wt.% fatty acid glycerols selected from mono-glycerides, di-glycerides, tri-glycerides of fatty acids; 0-50 wt.% of one or more compounds selected from fatty acid esters of the non-glycerol type, fatty amides, and fatty alcohols; b) separating the feedstock; c) subjecting the fatty acid feed to ketonisation reaction conditions; d) subjecting the ketone stream to both hydrodeoxygenation reaction conditions and hydroisomerization reaction conditions, simultaneously or in sequence, to yield a deoxygenated and isomerized base oil stream; e) optionally distilling the product of step d) to obtain a distilled renewable base oil; and f) where the one or more free fatty acid depleted feed(s) is transformed into a diesel product.  Page 3.  
Myllyoja teaches that the renewable base oil meets the API Group III base oil specifications having ˃ 90 wt.% saturated hydrocarbons, ˂ 0.03 wt.% sulfur and a viscosity index ˃ 120 (see page 20, line 6-page 25, line 11; page 10, Table 1).  
Applicants method differs by subjecting the feedstock to esterification reaction in the presence of a C2-C4 monoalcohol to yield a fatty acid ester containing stream; then subjecting the fatty acid ester containing stream to metathesis reaction conditions in the presence of a C2-C4 alkene to obtain a product having a mixture of alkenes and fatty acid esters.  However, such process steps are known in the art as evidenced by Cohen et al. [“Cohen”].  
Cohen discloses methods comprising reacting a natural oil feedstock (vegetable oils and derivatives thereof such as fatty acids/fatty acid esters) in the presence of a metathesis catalyst under conditions sufficient to form a metathesized product comprising olefins (alkenes) and esters.  The method additionally comprises separating the olefins and esters.  
Thus, having the prior art references before the inventors at the time the invention was made it would have been obvious to the skilled artisan to have applied conventional process steps such as taught in Cohen, to form a metathesized product comprising olefins and esters, to the method disclosed in Myllyoja, if so desired.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
September 10, 2022